Citation Nr: 0840521	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  02-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether termination of the appellant's death pension 
benefits, effective November 1, 2002, based on excessive 
income was proper. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from October 1940 to August 
1945.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 decision of the Atlanta, 
Georgia, regional office (RO).  It was previously before the 
Board in August 2004 but was remanded for additional 
development.  Information received as a result of that remand 
makes this remand necessary.

The appellant requested a hearing before the Board in her 
December 2002 substantive appeal.  Although a hearing was 
scheduled for October 2003, the appellant requested that it 
be cancelled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above this matter was remanded by the Board and 
returned from the AMC to the Regional Office in 2004.  In 
response to a 2008 letter requesting documents, appellant 
indicated that she had sent medical claims every year since 
her husband died to the RO in Philadelphia, Pennsylvania.  It 
is noted that the RO in Philadelphia is now responsible for 
adjudicating most pension claims for the East Coast.

A phone call to the RO in Philadelphia revealed that the 
appellant has been getting some amount of pension for many 
years, possibly even covering the time period at issue in 
this case.  This information could not be gleaned from the 
claims folder, and the Philadelphia RO could not, without 
excessive expenditure of time, determine exactly when the 
award had started, but it was possible to tell it had been 
ongoing for several years.  It was also determined that there 
was a temporary folder at the Atlanta RO.  It was suggested 
that at least some of the award letters might be on file, or 
that payment information might be on file to the date at 
issue in this case.  Some of the foregoing was determined 
through the RO use of "Virtual VA."

In any event, there is nothing to suggest that the RO 
reviewed that temporary file in readjudicating that matter.  
There is nothing in the claims folder showing that the 
appellant is receiving pension or hinting at the starting 
date.  It could be that the issue in this appeal is 
completely moot.

In any event, the case is not currently in proper posture for 
entry of a decision on appeal.

Accordingly, the case is REMANDED for the following actions:

1. The RO in Atlanta should locate the 
temporary file that they have on the 
veteran and the appellant in this case.  
The file should be reviewed to ascertain 
when death pension benefits may have 
started and whether the issue on appeal 
remains active or has been muted out.  If 
review of the records reveals that contact 
with "Virtual VA" or the Philadelphia RO 
is indicated to complete the record, 
appropriate steps should be undertaken to 
obtain necessary information for 
association with the claims file and 
temporary folder.

2. Thereafter, once all development has 
been accomplished and necessary records 
obtained, the issue on appeal should be 
readjudicated if it remains active.  If in 
fact, the appeal has been resolved, 
appropriate action should be taken.  If 
readjudicated and not allowed, appellant 
and her representative should be provided 
with a supplemental statement of the case 
and offered a chance to respond thereto.  
Thereafter, as appropriate, the matter, to 
include any temporary folders, should be 
returned to the Board as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




